Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-15, 17-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed switch device comprising a plurality of webbings presented on an internal surface of the steering wheel housing and forming the input area, wherein the webbings are connected to the at least one pressure sensitive component, wherein the webbings define portions which are configured to transmit, via a respective subset of the plurality of webbings, force applied on the portions to the at least one pressure sensitive component, and wherein a particular input, which comprises a touch input with greater than a threshold measure associated with force, applied to any of the portions indistinguishably actuates the at least one pressure sensitive component, such that the particular input is interpreted as a same input for the user gesture.
Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed switch device comprising  a plurality of webbings presented on an internal surface of the steering housing and forming the input area, wherein the webbings are connected to the at least one pressure sensitive component, wherein the plurality of webbings define a plurality of input portions, wherein each input portion is configured to transmit, via a -3-Application No.: 16/054,675 Filing Date:August 3, 2018 respective subset of the plurality of webbings, force applied on the input portion to the at least one pressure sensitive component, and wherein an input applied to any of the portions is indistinguishably transmitted to the at least one pressure sensitive component, such that the input is interpreted as a same input for the user gesture; and a controller disposed within the steering housing, wherein the controller is electrically connected to the at least one pressure sensitive component, wherein the at least one pressure sensitive component is adapted, by the controller, to provide haptic feedback responsive to the user gesture, and wherein the provided haptic feedback reflects a processing result associated with the particular vehicle functionality.
Regarding claim 19, the prior art fails to teach or show, alone or in combination, the claimed switch device comprising a plurality of webbings defining a plurality of input portions, wherein the webbings are connected to a particular pressure sensitive component, wherein each input portion is configured to transmit, via a respective subset of the plurality of webbings, force applied on the input portion to a particular pressure sensitive component, and wherein an input applied to any of the portions is indistinguishably transmitted to the at least one pressure sensitive component, such that the input is interpreted as a same input for the user gesture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833